 



EXHIBIT 10.1

FBL Financial Group, Inc.

--------------------------------------------------------------------------------

2006 Class A Common Stock

Compensation Plan

--------------------------------------------------------------------------------

Effective Date: May 17, 2006

 



--------------------------------------------------------------------------------



 



FBL FINANCIAL GROUP, INC.

2006 CLASS A COMMON STOCK COMPENSATION PLAN

      1.     PURPOSE. The purpose of the Plan is to provide additional incentive
to those officers, employees, advisors and consultants of the Company and its
Subsidiaries whose substantial contributions are essential to the continued
growth and success of the Company’s business in order to strengthen their
commitment to the Company and its Subsidiaries, to motivate them to faithfully
and diligently perform their assigned responsibilities and to attract and retain
competent and dedicated individuals whose efforts will result in the long-term
growth and profitability of the Company. An additional purpose of the Plan is to
build a proprietary interest among the Non-Employee Directors of the Company and
its First Tier Subsidiaries and thereby secure for the Company’s stockholders
the benefits associated with common stock ownership by those who will oversee
the Company’s future growth and success. To accomplish such purposes, the Plan
provides that the Company may grant Incentive Stock Options, Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, Stock Bonuses or Stock
Appreciation Rights. The provisions of the Plan are intended to satisfy the
requirements of Section 16(b) of the Exchange Act.

      2.     DEFINITIONS. For purposes of this Plan:



        (a)     “Advisor” or “Consultant” means an advisor or consultant who is
an independent contractor with respect to the Company or a Subsidiary, and who
provides bona fide services (other than in connection with the offer or sale of
securities in a capital raising transaction) to the executive officers or Board
of Directors with regard to major functions, portions or operations of the
Company’s business; who is not an employee, officer, director or holder of more
than 10% of the outstanding voting securities of the Company, and whose services
the Committee determines is of vital importance to the overall success of the
Company.           (b)     “Agreement” means the written agreement evidencing
the grant of an Award and setting forth the terms and conditions thereof.    
      (c)     “Award” means, individually or collectively, a grant under this
Plan of Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units or Stock Bonuses.           (d)     “Board” means the Board of Directors
of the Company.           (e)     “Change in Capitalization” means any increase,
reduction, or change or exchange of Shares for a different number or kind of
shares or other securities of the Company by reason of a reclassification,
recapitalization, merger, consolidation, reorganization, issuance of warrants or
rights, stock dividend, stock split or reverse stock split, combination or
exchange of Shares, repurchase of Shares, change in corporate structure or
otherwise.           (f)     “Change in Control” means one of the following
events:



        (i)     any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act), other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary, or
any corporation owned, directly or indirectly, by the stockholders of the
Company, in substantially the same proportions as their ownership of stock of
the Company, acquires “beneficial ownership” (as defined in rule 13d-3 under the
Exchange Act) of securities representing 35% of the combined voting power of the
Company; or           (ii)     during any period of not more than two
consecutive years, individuals who at the beginning of such period constitute
the Board and any new directors (other than any director designated by a person
who has entered into an agreement with the company to effect a transaction
described in subsections 2(f)(i), 2(f)(iii), or 2(f)(iv) of this Plan) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or





--------------------------------------------------------------------------------



 





        (iii)     a merger approved by the stockholders of the Company is
consummated, other than (A) a merger that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any Subsidiary, at least 50% of the combined voting power of all classes of
stock of the Company or such surviving entity outstanding immediately after such
merger or (B) a merger effected to implement a recapitalization of the Company
(or similar transaction) in which no person acquires more than 50% of the
combined voting power of the Company’s then outstanding securities; or          
(iv)     the stockholders of the Company approve a plan of complete liquidation
of the Company or a sale of all or substantially all of the assets of the
Company.



        (g)     “Code” means the Internal Revenue Code of 1986, as amended.    
      (h)     “Committee” means the Management Development and Compensation
Committee of the Board or any other committee which may be appointed by the
Board to administer the Plan to perform the functions set forth herein. Any such
committee must be comprised entirely of independent directors, as the term
“independent” is defined in the rules of the New York Stock Exchange.          
(i)     “Company” means FBL Financial Group, Inc., an Iowa corporation, or any
successor thereto.           (j)     “Disability” means the inability, due to
illness or injury, to engage in any gainful occupation for which the individual
is suited by education, training or experience, which condition continues for at
least six (6) months.           (k)     “Effective Date of this Plan” shall be
the later of May 17, 2006 or the date the Plan is approved by the Stockholders.
          (l)     “Eligible Employee” means any officer, employee, advisor or
consultant of the Company or a Subsidiary of the Company designated by the
Committee as eligible to receive Awards subject to the conditions set forth
herein.           (m)     “Exchange Act” means the Securities Exchange Act of
1934, as amended.           (n)     “Executive Officer” shall mean an officer of
the Company who is required to file reports under Section 16 of the Exchange
Act.           (o)     “Fair Market Value” means the fair market value of the
Shares as determined by the Committee in its sole discretion; provided, however,
that (A) if the Shares are then admitted to trading on a national securities
exchange, the Fair Market Value on any date shall be the last sale price
reported for the Shares on such exchange on such date or on the last date
preceding such date on which a sale was reported, (B) if the Shares are admitted
to quotation on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) or other comparable quotation system and have been
designated as a National Market System (“NMS”) security, the Fair Market Value
on any date shall be the last sale price reported for the Shares on such system
on such date or on the last day preceding such date on which a sale was reported
or (C) if the Shares are admitted to quotation on NASDAQ and have not been
designated an NMS security, the Fair Market Value on any date shall be the
average of the highest bid and lowest asked prices of the shares on such system
on such date.           (p)     “First Tier Subsidiary” means a corporation 50%
or more of whose stock possessing voting power is owned directly by the Company.
          (q)     “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.

2



--------------------------------------------------------------------------------



 





        (r)     “Non-Employee Director” means a member of the Board or a member
of the board of directors of a First Tier Subsidiary, who is not an employee of
the Company or a Subsidiary.           (s)     “Nonqualified Stock Option” means
an Option which is not an Incentive Stock Option.           (t)     “Option”
means an Incentive Stock Option, a Nonqualified Stock Option, or either or both
of them, as the context requires.           (u)     “Participant” means a person
to whom an Award has been granted under the Plan.           (v)     “Period of
Restriction” means the period during which the transfer of Shares of Restricted
Stock or Restricted Stock Units is restricted in some way (based on the passage
of time, the achievement of performance goals, or upon the occurrence of other
events as determined by the Committee, at its discretion), and is subject to a
substantial risk of forfeiture, as provided in Section 10 below.          
(w)     “Plan” means the FBL Financial Group, Inc. 2006 Class A Common Stock
Compensation Plan, as amended from time to time.           (x)     “Restricted
Stock” means a Stock Award granted to a Participant pursuant to Section 9 below
which the Committee has determined should be subject to one or more restrictions
on transfer for a specified Period of Restriction.           (y)     “Restricted
Stock Unit” means a contractual right granted to a Participant under this Plan
to receive a Share (or cash equivalent) which the Committee has determined has
subject to one or more restrictions or transfer for a specified Period of
Restriction.           (z)     “Retirement” means termination of employment of a
Participant by the Company (other than as a result of death or Disability) if
the Participant is (i) at least 55 years of age and has at least ten years of
‘credited service’ as defined in the FBL Financial Group Retirement Plan, or
(ii) is at least 65 years of age and has at least five years of credited
service.           (aa)     “Securities Act” means the Securities Act of 1933,
as amended.           (bb)     “Shares” means shares of the Class A Common
Stock, without par value of the Company (including any new, additional or
different stock or securities resulting from a Change in Capitalization), as the
case may be.           (cc)     “Stock Appreciation Right” means a right to
receive all or some portion of the increase in the value of Shares as provided
in Section 7 hereof.           (dd)     “Stock Bonus” shall mean a grant of
Shares to an Employee, Advisor or Consultant pursuant to Section 9 below.    
      (ee)     “Subsidiary” means any corporation in a descending, unbroken
chain of corporations, beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.           (ff)     “Ten-Percent Stockholder”
means an Eligible Employee, who, at the time an Incentive Stock Option is to be
granted to such Eligible Employee, owns (within the meaning of Section 422(b)(6)
of the Code) stock possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Company, a parent or a Subsidiary
within the meaning of Sections 424(e) and 424(f), respectively, of the Code.

      3.     ADMINISTRATION.



        (a)     The Plan shall be administered by the Committee, which Committee
shall at all times satisfy the provisions of Rule 16b-3 under the Exchange Act.
The Committee shall hold meetings at such times as may be necessary for the
proper administration of the Plan. The Committee shall keep minutes of its
meetings. A majority of the Committee shall constitute a quorum and a majority
of a

3



--------------------------------------------------------------------------------



 



  quorum may authorize any action. Any decision reduced to writing and signed by
all of the members of the Committee shall be fully effective as if it had been
made at a meeting duly held. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, Options, Stock Bonuses, Restricted Stock, Restricted Stock
Units or Stock Appreciation Rights, and all members of the Committee shall be
fully indemnified by the Company with respect to any such action, determination
or interpretation. The Company shall pay all expenses incurred in the
administration of the Plan. Notwithstanding any provision of this Plan to the
contrary, the Board may assume the powers and responsibilities granted to the
Committee or other delegate at any time, in whole or part.          
(b)     Subject to the express terms and conditions set forth herein, the
Committee shall have the power from time to time:



        (i)     to determine those Eligible Employees to whom Awards shall be
granted under the Plan and the number of Shares subject to such Awards to be
granted to each Eligible Employee and to prescribe the terms and conditions
(which need not be identical) of each Award, including the purchase price per
share of each Award, and the forfeiture provisions, if any, if the Employee
leaves the employment of the Company or a Subsidiary within a prescribed time or
acts against the interests of the Company within a prescribed time;          
(ii)     to construe and interpret the Plan, the Awards granted hereunder and to
establish, amend and revoke rules and regulations for the administration of the
Plan, including, but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or in any Agreement, and
(subject to the provisions of Section 13 below) to amend the terms and
conditions of any outstanding Award to the extent such terms and conditions are
within the discretion of the Committee as provided in the Plan, in the manner
and to the extent it shall deem necessary or advisable to make the Plan fully
effective, and all decisions and determinations by the Committee in the exercise
of this power shall be final and binding upon the Company or a Subsidiary, and
the Participants, as the case may be;           (iii)     to determine the
duration and purposes for leaves of absence which may be granted to a
Participant without constituting a termination of employment or service for
purposes of the Plan; and           (iv)     generally, to exercise such powers
and to perform such acts as are deemed necessary or advisable to promote the
best interests of the Company with respect to the Plan.



        (c)     Unless otherwise authorized by the shareholders of the Company,
the Committee shall not authorize the amendment of any outstanding stock option
or stock appreciation right to reduce the exercise price.           (d)     No
stock option or stock appreciation right shall be cancelled and replaced with
awards having a lower exercise price without the prior approval of the
shareholders of the Company. This provision is intended to prohibit the
repricing of “underwater” stock options and stock appreciation rights.

      4.     STOCK SUBJECT TO PLAN.



        (a)     The maximum number of shares that may be issued or transferred
pursuant to Awards granted under this Plan is five million (5,000,000) (or the
number and kind of shares of stock or other securities that are substituted for
those Shares or to which those Shares are adjusted upon a Change in
Capitalization), and the Company shall reserve for the purposes of the Plan, out
of its authorized but unissued Shares, such number of Shares as shall be
determined by the Board. Notwithstanding any other provision to the contrary, no
Participant may be awarded a grant in any one year, which, when added to any
other grant of Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units or Stock Bonuses in the same year, shall exceed 100,000 Shares. If
an

4



--------------------------------------------------------------------------------



 



  Option is canceled, the canceled Option continues to count against the maximum
number of Shares for which Options may be granted to a Participant in any year.
          (b)     Whenever any outstanding Award or portion thereof expires, is
canceled or is otherwise terminated (other than by exercise of the Award), the
Shares allocable to the unexercised portion of such Award may again be the
subject of Awards hereunder, to the extent permitted by Rule 16b-3 under the
Exchange Act.

      5.     ELIGIBILITY. Subject to the provisions of the Plan, the Committee
shall have full and final authority to select those Eligible Employees who will
receive Awards.

      6.     OPTIONS. The Committee may grant Options in accordance with the
Plan, the terms and conditions of which shall be set forth in an Agreement. Each
Option and Agreement shall be subject to the following conditions:



        (a)     Purchase Price. The purchase price or the manner in which the
purchase price is to be determined for Shares under each Option shall be set
forth in the Agreement; provided, however, that the purchase price per Share
under each Nonqualified Stock Option shall not be less than 85% of the Fair
Market Value of a Share at the time the Option is granted, 100% in the case of
an Incentive Stock Option generally and 110% in the case of an Incentive Stock
Option granted to a Ten-Percent Stockholder.           (b)     Duration. Options
granted hereunder shall be for such term as the Committee shall determine;
provided, however, that no Option shall be exercisable after the expiration of
ten (10) years from the date it is granted (five (5) years in the case of an
Incentive Stock Option granted to a Ten-Percent Stockholder). The Committee may,
subsequent to the granting of any Option, extend the term thereof but in no
event shall the term as so extended exceed the maximum term provided for in the
preceding sentence.           (c)     Non-transferability. No Option granted
hereunder shall be transferable by the Participant to whom such Option is
granted otherwise than (i) except for an Incentive Stock Option, by gift, to an
immediate family member or members, or to a partnership or limited liability
company consisting only of immediate family members, or to a trust solely for
the benefit of the Participant and/or immediate family members, (a “donee” or
“assignee”), (ii) by will or the laws of descent and distribution, or
(iii) pursuant to a qualified domestic relations order as defined in the Code,
and an Option may be exercised during the lifetime of such Participant only by
the Participant, the Participant’s donee, or such Participant’s guardian or
legal representative. The terms of such Option shall be binding upon the
beneficiaries, executors, administrators, heirs, donees and successors of the
Participant.           (d)     Vesting. Subject to subsection 6(e) below, unless
otherwise set forth in the Agreement, each Option shall become exercisable upon
the earlier of (i) as to all of the Shares covered by the Option on the death,
Retirement or Disability of the Participant; or (ii) as to 20 percent of the
Shares covered by the Option on the first anniversary of the date the Option was
granted and as to an additional 20 percent of the Shares covered by the Option
on each of the following four (4) anniversaries of such date of grant. To the
extent not exercised, installments shall accumulate and be exercisable, in whole
or in part, at any time after becoming exercisable, but not later than the date
the Option expires. The Committee may accelerate the exercisability of any
Option or portion thereof at any time.           (e)     Accelerated Vesting.
Notwithstanding the provisions of subsection 6(d) above, each Option granted to
a Participant shall become immediately exercisable in full upon the occurrence
of a Change in Control.

5



--------------------------------------------------------------------------------



 





        (f)     Termination of Employment. In the event that a Participant
ceases to be employed by the Company or any Subsidiary, any outstanding Options
held by such Participant shall, unless this Plan or the Agreement evidencing
such Option provides otherwise, terminate as follows:



        (i)     If the Participant’s termination of employment is due to his
death, Disability, or Retirement, the Option shall be exercisable for a period
of three (3) years following such termination of employment, and shall
thereafter terminate; and           (ii)     If the Participant’s termination of
employment is for any other reason (including a Participant’s ceasing to be
employed by a Subsidiary as a result of the sale of such Subsidiary or an
interest in such Subsidiary), the Option (to the extent exercisable at the time
of the Participant’s termination of employment) shall be exercisable for a
period of thirty (30) days following such termination of employment, and shall
thereafter terminate.



        Notwithstanding the foregoing, the Committee may provide, either at the
time an Option is granted or thereafter, that the Option may be exercised after
the periods provided for in this Section 6(f), but in no event beyond the term
of the Option.           (g)     Method of Exercise. The exercise of an Option
shall be made only by a written notice delivered to the Secretary of the Company
at the Company’s principal executive office, specifying the number of shares to
be purchased and accompanied by payment therefor and otherwise in accordance
with the Agreement pursuant to which the Option was granted. The purchase price
for any Shares purchased pursuant to the exercise of an Option shall be paid in
full upon such exercise in cash, by check, or, at the discretion of the
Committee and upon such terms and conditions as the Committee shall approve, by
transferring Shares to the Company or by such other method as the Committee may
determine. Any Shares transferred to the Company as payment of the purchase
price under an Option shall be valued at their Fair Market Value on the day
preceding the date of exercise of such Option. If requested by the Committee,
the Participant shall deliver the Agreement evidencing the Option or the
Agreement evidencing any Stock Appreciation Right to the Secretary of the
Company who shall endorse thereon a notation of such exercise and return such
Agreement to the Participant. Not less than 100 Shares may be purchased at any
time upon the exercise of an Option unless the number of Shares so purchased
constitutes the total number of Shares then purchasable under the Option.    
      (h)     Rights of Participants. No Participant shall be deemed for any
purpose to be the owner of any Shares subject to any Option unless and until
(i) the Option shall have been exercised pursuant to the terms thereof, (ii) the
Company shall have issued and delivered the Shares to the Participant, and
(iii) the Participant’s name shall have been entered as a stockholder of record
on the books of the Company. Thereupon, the Participant shall have full voting,
dividend and other ownership rights with respect to such Shares.

      7.     STOCK APPRECIATION RIGHTS. The Committee may, in its discretion,
grant a Stock Appreciation Right alone (a “Free Standing Stock Appreciation
Right”) or in conjunction with the grant of an Option (a “Related Stock
Appreciation Right”), in either case, in accordance with the Plan, and the terms
and conditions of such Stock Appreciation Right shall be set forth in an
Agreement. A Related Stock Appreciation Right shall cover the same Shares
covered by the related Option (or such lesser number of Shares as the Committee
may determine) and shall, except as provided in this Section 7 be subject to the
same terms and conditions as the related Option.



        (a)     Grant of Stock Appreciation Rights.



        (i)     Time of Grant of Related Stock Appreciation Right. A Related
Stock Appreciation Right may be granted either at the time of grant, or at any
time thereafter during the term of the Option; provided, however, that Related
Stock Appreciation Rights related to Incentive Stock Options may only be granted
at the time of grant of the Option.           (ii)     Purchase Price. The
purchase price or the manner in which the purchase price is to be determined for
Shares covered by each Free Standing Stock Appreciation Right shall be set

6



--------------------------------------------------------------------------------



 



  forth in the Agreement; provided, however, that the purchase price per Share
under each Free Standing Stock Appreciation Right shall not be less than 85% of
the Fair Market Value of a Share at the time the Free Standing Stock
Appreciation Right is granted. The purchase price or the manner in which the
purchase price is to be determined for Shares covered by each Related Stock
Appreciation Right shall be set forth in the Agreement for the related Option.  
        (iii)     Payment. A Stock Appreciation Right shall entitle the holder
thereof, upon exercise of the Stock Appreciation Right or any portion thereof,
to receive payment of the amount computed pursuant to Section 7 (a) (vi) below.
          (iv)     Exercise. Free Standing Stock Appreciation Rights generally
will be exercisable at such time or times, and may be subject to such other
terms and conditions, as shall be determined by the Committee, in its
discretion, and such terms and conditions shall be set forth in the Agreement;
provided, however, that no Free Standing Stock Appreciation Right shall be
exercisable after the expiration of ten (10) years from the date it is granted.
No Free Standing Stock Appreciation Right granted hereunder shall be
transferable by the Participant to whom such right is granted otherwise than by
will or the laws of descent and distribution, and a Free Standing Stock
Appreciation Right may be exercised during the lifetime of such Participant only
by the Participant or such Participant’s guardian or legal representative. The
terms of such Free Standing Stock Appreciation Right shall be binding upon the
beneficiaries, executors, administrators, heirs and successors of the
Participant.           Subject to subsection 7(a)(v) below, a Related Stock
Appreciation Right shall be exercisable at such time or times and only to the
extent that the related Option is exercisable, and will not be transferable
except to the extent the related Option may be transferable. A Related Stock
Appreciation Right granted in conjunction with an Incentive Stock Option shall
be exercisable only if the Fair Market Value of a Share on the date of exercise
exceeds the purchase price specified in the related Incentive Stock Option.    
      (v)     Accelerated Vesting. Notwithstanding the provisions of
subsection 7(a)(iv) above, each Stock Appreciation Right granted to a
Participant shall become immediately exercisable in full upon the occurrence of
a Change in Control.           (vi)     Amount Payable. Upon the exercise of a
Stock Appreciation Right, the Participant shall be entitled to receive an amount
determined by multiplying (A) the excess of the Fair Market Value of a Share on
the date of exercise of such Stock Appreciation Right over (i) with respect to a
Related Stock Appreciation Right, the per Share purchase price under the related
Option, and (ii) with respect to a Free Standing Stock Appreciation Right, the
per Share purchase price set forth in the Agreement by (B) the number of Shares
as to which such Stock Appreciation Right is being exercised. Notwithstanding
the foregoing, the Committee may limit in any manner the amount payable with
respect to any Stock Appreciation Right by including such a limit at the time it
is granted.           (vii)     Treatment of Related Options and Related Stock
Appreciation Rights Upon Exercise. Upon the exercise of a Related Stock
Appreciation Right, the related Option shall be canceled to the extent of the
number of Shares as to which the Related Stock Appreciation Right is exercised
and upon the exercise of an Option granted in conjunction with a Related Stock
Appreciation Right, the Related Stock Appreciation Right shall be canceled to
the extent of the number of Shares as to which the related Option is exercised
or surrendered.



        (b)     Method of Exercise. Stock Appreciation Rights shall be exercised
by a Participant only by a written notice delivered in person or by mail to the
Secretary of the Company at the Company’s principal executive office, specifying
the number of Shares with respect to which the Stock Appreciation Right is being
exercised. If requested by the Committee, the Participant shall deliver the
Agreement evidencing the Stock Appreciation Right being exercised and with
respect to a Related Stock Appreciation Right, the Agreement evidencing any
related Option to the Secretary of the

7



--------------------------------------------------------------------------------



 



  Company who shall endorse thereon a notation of such exercise and return such
Agreement or Agreements to the Participant.           (c)     Form of Payment.
Payment of the amount determined under Sections 7(a)(vi) above may be made
solely in whole Shares in a number determined based upon their Fair Market Value
on the date of exercise of the Stock Appreciation Right or, alternatively, at
the sole discretion of the Committee, solely in cash, or in a combination of
cash and Shares as the Committee deems advisable. In the event that a Stock
Appreciation Right is exercised within the sixty-day period following a Change
in Control, any amount payable shall be solely in cash. If the Committee decides
to make full payment in Shares, and the amount payable results in a fractional
Share, payment for the fractional Share will be made in cash.

      8.     ADJUSTMENT UPON CHANGES IN CAPITALIZATION.



        (a)     In the event of a Change of Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to the maximum
number and class of shares of stock with respect to which Awards may be granted
under the Plan, and to the number and class of shares of stock as to which
Awards have been granted under the Plan, and the purchase price therefor, if
applicable.           (b)     Any such adjustment in the Shares or other
securities subject to outstanding Incentive Stock Options (including any
adjustments in the purchase price) shall be made in such manner as not to
constitute a modification as defined by Section 424(h)(3) of the Code and only
to the extent otherwise permitted by Sections 422 and 424 of the Code.

      9.     STOCK BONUSES AND RESTRICTED STOCK.



        (a)     Grant of Stock Bonuses. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Shares to
Employees, Advisors and Consultants either outright or subject to such
restrictions as the Committee shall determine pursuant to this Section 9, and in
such amounts as the Committee shall determine.           (b)     Restricted
Stock Agreement. If the Committee grants Shares subject to restrictions, each
such grant shall be evidenced by a Restricted Stock Agreement that shall specify
the Period of Restriction, or Periods, the number of Shares of Restricted Stock
granted, and such other provisions as the Committee shall determine.          
(c)     Transferability. Except as provided in this Section 9, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated until the end of the applicable Period of
Restriction established by the Committee and specified in the Restricted Stock
Agreement, or upon earlier satisfaction of any other conditions, as specified by
the Committee in its sole discretion and set forth in the Restricted Stock
Agreement. However, in no event may any Restricted Stock granted under this Plan
to an Executive Officer or Director become vested in a Participant prior to
twelve (12) months following the date of its grant. All rights with respect to
the Restricted Stock granted to a Participant under the Plan shall be available
during his or her lifetime only by such Participant.           (d)     Other
Restrictions. The Committee shall impose such other restrictions on any Shares
of Restricted Stock granted pursuant to the Plan as it may deem advisable
including, without limitation, restrictions based upon the achievement of
specific (Company-wide, divisional, and/or individual) performance goals, and/or
restrictions under applicable Federal or state securities laws; and may legend
the certificates representing Restricted Stock to give appropriate notice of
such restrictions.           (e)     Certificate Legend. In addition to any
legends placed on certificates pursuant to subsection 9(d), each certificate
representing Shares of Restricted Stock granted pursuant to the Plan shall bear
the following legend:



  “The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set

8



--------------------------------------------------------------------------------



 



  forth in the FBL Financial Group, Inc. 2006 Class A Common Stock Compensation
Plan and in a Restricted Stock Agreement dated                     . A copy of
the Plan and such Restricted Stock Agreement may be obtained from the Secretary
of FBL Financial Group, Inc.”



        (f)     Removal of Restrictions. Except as otherwise provided in this
Section, Shares of Restricted Stock covered by each Restricted Stock grant made
under the Plan shall become freely transferable by the Participant after the
last day of the Period of Restriction. Once the Shares are released from the
restrictions, the Participant shall be entitled to have the legend required by
subsection 9(e) removed from his Stock certificate.           (g)     Voting
Rights. During the Period of Restriction, Participants holding Shares of
Restricted Stock granted hereunder may exercise voting rights, if any, with
respect to those Shares.           (h)     Dividends and Other Distributions.
During the Period of Restriction, Participants holding Shares of Restricted
Stock granted hereunder shall be entitled to receive all dividends and other
distributions paid with respect to those Shares while they are so held. If any
such dividends or distributions are paid in Shares of Stock, the Shares shall be
subject to the same restrictions on transferability and forfeitability as the
Shares of Restricted Stock with respect to which they were paid.          
(i)     Termination of Employment. Unless specified differently in the
Restricted Stock Agreement, in the event that a Participant experiences a
termination of employment with the Company for any reason, including death,
Disability, or Retirement, (as defined herein or under the then-established
rules of the Company), any and all of the Participant’s Shares of Restricted
Stock still subject to restrictions as of the date of termination shall
automatically be forfeited and returned to the Company; provided, however, that
the Committee, in its sole discretion, may waive the restrictions remaining on
any or all Shares of Restricted Stock, pursuant to this Section 9, and add such
new restrictions to those Shares of Restricted Stock as it deems appropriate.

      10.     RESTRICTED STOCK UNITS.



        (a)     Grants of Restricted Stock Units. A Restricted Stock Unit shall
entitle the Participant to receive one Share at such future time and upon such
terms as specified by the Committee in the Agreement evidencing such award.
Restricted Stock Units issued under the Plan may have restrictions which lapse
based upon the service of a Participant, or based upon other criteria that the
Committee may determine appropriate. The Committee may require a cash payment
from the Participant in exchange for the grant of Restricted Stock Units or may
grant Restricted Stock Units that vest on the attainment of performance goals
determined by the Committee, and must have the attainment of such performance
goals certified in writing by the Committee as a condition to vesting.          
(b)     Vesting of Restricted Stock Units. The Committee shall establish the
vesting schedule applicable to Restricted Stock Units and shall specify the
times, vesting and performance goal requirements. Until the end of the period(s)
of time specified in the vesting schedule and/or the satisfaction of any
performance criteria, the Restricted Stock Units subject to such grant shall
remain subject to forfeiture.           (c)     Termination of Employment. If
the Participant’s employment with the Company and/or a Subsidiary ends before
the Restricted Stock Units vest, the Participant shall forfeit all unvested
Restricted Stock Units, unless the termination is a result of the occurrence of
a death, Disability or Retirement, or the Committee determines that the
Participant’s unvested Restricted Stock Units shall vest as of the date of such
event; provided, however, the Committee may grant Restricted Stock Units
precluding such accelerated vesting.           (d)     Death, Disability and
Retirement. This section shall apply unless varied by Terms of the applicable
Agreement. In the event the death, Disability or Retirement of a Participant
occurs before the date or dates on which Restricted Stock Units vest, the
expiration of the applicable restrictions (other than restrictions based on
performance criteria) shall be accelerated and the Participant shall

9



--------------------------------------------------------------------------------



 



  be entitled to receive the Shares free of all such restrictions. In the case
of Restricted Stock Units which are based on performance criteria, then as of
the date of death, Disability or Retirement, the Participant shall be entitled
to receive a number of Shares that is determined by measuring the selected
performance criteria from the Company’s most recent publicly available quarterly
results that are available as of the date of death, Disability or Retirement;
provided, however, the Committee may grant Restricted Stock Units precluding
such partial awards. All other Shares subject to such Restricted Stock Units
shall be forfeited and returned to the Company as of the date of death,
Disability or retirement.           (e)     Acceleration of Award.
Notwithstanding anything to the contrary in this Plan, the Committee shall have
the power to permit, in its sole discretion, an acceleration of the applicable
restrictions or the applicable period of such restrictions with respect to any
part or all of the Restricted Stock Units awarded to a Participant; provided,
however, the Committee may grant Restricted Stock Units precluding such
accelerated vesting.           (f)     Necessity of Agreement. Each grant of
Restricted Stock Unit(s) shall be evidenced by an Agreement that shall specify
the terms, conditions and restrictions regarding the Participant’s right to
receive Share(s) in the future, and shall incorporate such other terms and
conditions as the Committee, acting in its sole discretion, deems consistent
with the terms of this Plan.           (g)     Transferability of Restricted
Stock Units. Except as otherwise provided in a Participant’s Agreement, no
Restricted Stock Unit granted under the Plan may be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated by the holder Participant,
except upon the death of the holder Participant by will or by the laws of
descent and distribution.           (h)     Voting, Dividend & Other Rights.
Unless the applicable Agreement provides otherwise, holders of Restricted Stock
Units shall not be entitled to vote or to receive dividends until they become
owners of the Shares pursuant to their Restricted Stock Units, and, unless the
applicable Stock Incentive Agreement provides otherwise, the holder of a
Restricted Stock Unit shall not be entitled to any dividend or dividend
equivalents.

      11.     NON-EMPLOYEE DIRECTOR OPTIONS. Notwithstanding any of the other
provisions of the Plan to the contrary, the provisions of this Section 11 shall
apply only to grants of Options to Non-Employee Directors. Except as set forth
in this Section 11, the other provisions of the Plan shall apply to grants of
Options to Non-Employee Directors to the extent not inconsistent with this
Section. For purposes of interpreting Section 6 of this Plan, a Non-Employee
Director’s service as a member of the Board of Directors of the Company or of a
First Tier Subsidiary shall be deemed to be employment with the Company or its
Subsidiaries.



        (a)     General. Non-Employee Directors shall receive Nonqualified Stock
Options in accordance with this Section 11 and may not be granted Stock
Appreciation Rights, Restricted Stock or Incentive Stock Options under this
Plan. The purchase price per Share purchasable under Options granted to
Non-Employee Directors shall be the Fair Market Value of a Share on the date of
grant. No Agreement with any Non-Employee Director may alter the provisions of
this Section.           (b)     Annual Grants to Non-Employee Directors. Each
Non-Employee Director will, without action by the Committee, annually be granted
an option to purchase 4,000 shares, and each Non-Employee Director of a First
Tier Subsidiary will, without action by the Committee, annually be granted
automatically an Option to purchase 2,000 Shares. The grants shall be made on
January 15 of each year, to all such directors in office on each such date.    
      (c)     Vesting. Each Option granted to Non-Employee Directors shall be
immediately exercisable as to all of the Shares covered by the Option.
Sections 6(d) and 6(f) of this Plan shall not apply to Options granted to
Non-Employee Directors.           (d)     Duration. Subject to the immediately
following sentence, each Option granted to a Non-Employee Director shall be for
a term of 10 years. Upon the cessation of a Non-Employee Director’s

10



--------------------------------------------------------------------------------



 



  membership on the Board for any reason, Options granted to such Non-Employee
Director shall expire upon the earlier of (i) three (3) years from the date of
such cessation of Board membership or (ii) expiration of the term of the Option.
The Committee may not provide for an extended exercise period beyond the periods
set forth in this Section 11(d).           (e)     Declining Awards.
Notwithstanding any automatic grant of an Award to a Non-Employee Director under
this Section 11, a Non-Employee Director may elect, at any time before the
automatic Award would otherwise be made, to decline an automatic Award under
this Plan or to revoke a previous election to decline an automatic grant of an
Award. A Non-Employee Director who elects to decline the automatic grant of an
Award under this Plan shall receive nothing in lieu of such Award (either at the
time of such election or at any time thereafter).

      12.     RELEASE OF FINANCIAL INFORMATION. A copy of the Company’s annual
report to stockholders shall be delivered to each Participant if and at the time
any such report is distributed to the Company’s stockholders. Upon request by
any Participant, the Company shall furnish to such Participant a copy of its
most recent annual report and each quarterly report and current report filed
under the Exchange Act since the end of the Company’s prior fiscal year.

      13.     TERMINATION AND AMENDMENT OF THE PLAN. The Plan shall terminate on
the day preceding the tenth anniversary of its Effective Date, except with
respect to Awards outstanding on such date, and no Awards may be granted
thereafter. The Board may sooner terminate or amend the Plan at any time, and
from time to time; provided, however, that, except as provided in Section 8
hereof, no amendment shall be effective unless approved by the stockholders of
the Company where stockholder approval of such amendment is required (a) to
comply with Rule 16b-3 under the Exchange Act or (b) to comply with any other
law, regulation or stock exchange rule. Notwithstanding anything in this
Section 13 to the contrary, Section 11 relating to Options for Non Employee
Directors shall not be amended more than once in any six-month period, other
than to comport with changes in the Code, the Employee Retirement Income
Security Act of 1974, as amended, or the rules or regulations thereunder.

      Except as provided in Section 8 hereof, rights and obligations under any
Award granted before any amendment of the Plan shall not be adversely altered or
impaired by such amendment, except with the consent of the Participant.

      14.     NON-EXCLUSIVITY OF THE PLAN. The adoption of the Plan by the Board
shall not be construed as amending, modifying or rescinding any previously
approved incentive arrangement or as creating any limitations on the power of
the Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options otherwise than
under the Plan, and such arrangements may be either applicable generally or only
in specific cases.

      15.     LIMITATION OF LIABILITY. As illustrative of the limitations of
liability of the Company, but not intended to be exhaustive thereof, nothing in
the Plan shall be construed to:



        (a)     give any employee any right to be granted an Award other than at
the sole discretion of the Committee;           (b)     give any person any
rights whatsoever with respect to Shares except as specifically provided in the
Plan;           (c)     limit in any way the right of the Company or its
Subsidiaries to terminate the employment of any person at any time; or          
(d)     be evidence of any agreement or understanding, expressed or implied,
that the Company, or its Subsidiaries, will employ any person in any particular
position, at any particular rate of compensation or for any particular period of
time.

      16.     REGULATIONS AND OTHER APPROVALS; GOVERNING LAW.



        (a)     This Plan and the rights of all persons claiming hereunder shall
be construed and determined in accordance with the laws of the State of Iowa.

11



--------------------------------------------------------------------------------



 





        (b)     The obligation of the Company to sell or deliver Shares with
respect to Options granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.          
(c)     Any provisions of the Plan inconsistent with Rule l6b-3 under Exchange
Act shall be inoperative and shall not affect the validity of the Plan.    
      (d)     Except as otherwise provided in Section 13, the Board may make
such changes as may be necessary or appropriate to comply with the rules and
regulations of any government authority or to obtain for Participants granted
Incentive Stock Options, the tax benefits under the applicable provisions of the
Code and regulations promulgated thereunder.           (e)     Each Award is
subject to the requirement that, if at any time the Committee determines, in its
absolute discretion, that the listing, registration or qualification of Shares
issuable pursuant to the Plan is required by any securities exchange or under
any state or federal law, or the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the grant of an Award or the issuance of Shares, no Awards shall be
granted or payment made or Shares issued, in whole or in part, unless listing,
registration, qualification, consent or approval has been effected or obtained
free of any conditions as acceptable to the Committee.           (f)     In the
event that the disposition of Shares acquired pursuant to the Plan is not
covered by a then current registration statement under the Securities Act and is
not otherwise exempt from such registration, such Shares shall be restricted
against transfer to the extent required by the Securities Act or regulations
thereunder, and the Committee may require a Participant receiving Shares
pursuant to the Plan, as a condition precedent to receipt of such Shares, to
represent to the Company in writing that the Shares acquired by such Participant
are acquired for investment only and not with a view to distribution.

      17.     MISCELLANEOUS.



        (a)     Multiple Agreements. The terms of each Award may differ from
other Awards granted under the Plan at the same time, or at any other time.
Subject to Section 3(c) and (d), the Committee may also grant more than one
Award to a given Participant during the term of the Plan, either in addition to,
or in substitution for, one or more Awards previously granted to that
Participant. The grant of multiple Awards may be evidenced by a single Agreement
or multiple Agreements, as determined by the Committee.          
(b)     Withholding of Taxes. The Company shall have the right to deduct from
any payment of cash to any Participant an amount equal to the federal, state and
local income taxes and other amounts required by law to be withheld with respect
to any Award. Notwithstanding anything to the contrary contained herein, if a
Participant is entitled to receive Shares upon exercise of an Option or Stock
Appreciation Right, the Company shall have the right to require such
Participant, prior to the delivery of such Shares, to pay to the Company the
amount of any federal, state or local income taxes and other amounts that the
Company is required by law to withhold. Participants may elect, subject to the
approval of the Committee, to satisfy the withholding requirement, in whole or
in part, by having the Company withhold Shares having a Fair Market Value, on
the date the tax is to be determined, equal to the amount required to be
withheld. All elections shall be irrevocable, and be made in writing, signed by
the Participant in advance of the day that the transaction becomes taxable. The
Agreement evidencing any Incentive Stock Options granted under this Plan shall
provide that if the Participant makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any Share
or Shares issued to such Participant pursuant to such Participant’s exercise of
the Incentive Stock Option, and such disposition occurs within the two-year
period commencing on the day after the date of grant of such Option or within
the one-year period commencing on the day after the date of transfer of the
Share or Shares to the Participant pursuant to the exercise of such Option, such
Participant shall, within ten (10) days of such

12



--------------------------------------------------------------------------------



 



  disposition, notify the Company thereof and thereafter immediately deliver to
the Company any amount of federal, state or local income taxes and other amounts
that the Company informs the Participant the Company is required to withhold.  
        (c)     Designation of Beneficiary. Each Participant may, with the
consent of the Committee, designate a person or persons to receive in the event
of such Participant’s death, any Award or any amount of Shares payable pursuant
thereto, to which such Participant would then be entitled. Such designation
shall be made upon forms supplied by and delivered to the Company and may be
revoked or changed in writing. In the event of the death of a Participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such Participant’s death, the Company shall deliver such Options,
Stock Appreciation Rights, Restricted Stock and/or amounts payable to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Options, Stock Appreciation
Rights, Restricted Stock and/or amounts payable to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.           (d)     Gender and Number. Except where otherwise indicated
by the context, any masculine term used herein also shall include the feminine;
the plural shall include the singular and the singular shall include the plural.
          (e)     Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.          
(f)     Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

      18.     EFFECTIVE DATE. This Plan shall become effective on the Effective
Date of this Plan.

13